                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DESHEILA HOWLETT,

                  Plaintiff,

       vs.

CITY OF WARREN, LAWRENCE                      Case No. 17 -11260
GARDNER, SHAWN JOHNSON,                      Hon. Terrence G. Berg
DAWN MCLANE, BARBARA
BYER, MICHAEL SAUGER,
ANWAR KHAN, BARBARA
BEYER, JERE GREEN, DARRIN
LABIN, WILLIAM ROSS, KEVIN
BARNHILL, PAUL HOUTOS,
SCOTT TAYLOR,

                  Defendants.


  ORDER DENYING MOTION FOR SANCTIONS (ECF No. 68),
MOTION TO REFER MATTER TO MAGISTRATE OR APPOINT
 SPECIAL MASTER (ECF No. 87), AND MOTION FOR LEAVE
   TO FILE A SUPPLEMENT TO MOTION FOR SANCTIONS
                     (ECF No. 90)
  I.     Introduction

       On September 28, 2018, counsel for Defendants filed a “Motion for
Sanctions, Costs, and Attorneys’ Fees on Behalf of Defendants[.]” ECF

No. 68. The motion seeks “an appropriate sanction,” against Plaintiff and

her counsel, as well as costs and attorneys’ fees for “violation of this

                                    1
Court’s Order and Bench Order,” Michigan Rule of Professional Conduct

3.6, and 28 U.S.C. § 1927.

      On December 21, 2018, counsel for Defendants filed a “Motion to

Refer the Matter to the Magistrate or Appoint a Special Master to Review
the Parties’ Factual Presentations.” ECF No. 87. The motion seeks to

either refer the case to a Magistrate Judge or to appoint a Special Master

“to ascertain whether there are any genuine issues of material fact[.]”
      On January 29, 2019, counsel for Defendants filed a “Motion for

Leave to File a Supplement to Their Motion for Sanctions, Costs, and

Attorneys’ Fees[.]” ECF No. 90. This motion seeks to introduce more

alleged evidence of misconduct by Plaintiff’s counsel, in support of

Defendants’ earlier motion for sanctions.

      For the reasons outlined below, Defendant’s Motion for Sanctions,
Costs, and Fees is DENIED. Defendant’s Motion to Refer the Matter to

the Magistrate or Appoint a Special Master to Review the Parties’

Factual Presentations is DENIED. and Defendant’s Motion for Leave to

File a Supplement to Their Motion for Sanctions, Costs, and Attorneys’

Fees is DENIED.

II.   Motion for Sanctions, Costs, and Fees
      Defendants claim that,

        Plaintiff counsel’s actions of filing Mayor Fouts’
        deposition excerpts in the public violates this Court’s
        August 6, 2018 Bench Order directives (Doc. 60), where
        this Court specified that only relevant and appropriate

                                    2
         transcript excerpts can be filed in support of motions.
         (Ex. 3, August 6, 2016 Transcript, p. 21). Defendants
         implore this Honorable Court to utilize its inherent
         power to impose appropriate sanctions for Plaintiff
         counsel’s publicity seeking activities.
ECF No. 68, PageID.5923. Defendants claim that Plaintiff’s Attorney

Mungo has made several statements to the news media in defiance of an

order from this Court, and for the purpose of prejudicing a future possible
jury pool. Defendant describes one instance in which Plaintiff’s Attorney

Mungo told a news reporter “that he would be filing a Motion for

Summary Judgment with the Mayor’s deposition testimony attached to

the pleading.” ECF No. 68, PageID.5917. In support of this, Defendants

cite to an affidavit from fellow Defendant Attorney Vinson, who asserts

that he overheard this interaction. ECF No. 68-3. Defendant Attorney
Vinson says that he “overheard Plaintiff’s counsel [Mungo] tell the news

reporter that he was going to be filing a Motion for Summary Judgment

where this reporter could then see the Mayor’s deposition testimony as it

would be attached to the pleading.” Id. at PageID.6012. Defendant

Attorney Vinson, based on that interaction, “came to the direct conclusion

that Plaintiff’s counsel would notify the news media as soon as he filed

his Motion.” Id. Defendant Attorney Vinson does not explain why he

came to that conclusion, nor why it would matter if Plaintiff’s counsel

informed the news media that a publicly-available document had been
filed.


                                    3
         Defendants further claim that Plaintiff’s counsel’s questioning

regarding audiotapes that allegedly contain Mayor Fouts’ voice “was fully

designed to negatively publicize and tear down the credibility and

reputation of the Mayor.” ECF No. 68, PageID.5918–19. Defendant says
that the Court in its September 20, 2018 Order “recognized” the “fact”

that Defendants’ position is that “statements Mayor Fouts allegedly

made captured on audiotape and aired on WDIV Channel 4[ ] are neither
authenticated, relevant nor admissible and will be subject to a Motion in

Limine.” Id.

         Defendants cite this Court’s various orders not to make any

statements to the media that are intended to have a substantial

likelihood of materially prejudicing this case, or that regard the

character, credibility, or reputation of any party or witness to the case.
ECF No. 73, PageID.7479. Defendants also reiterate this Court’s

direction that Plaintiff’s counsel should constrain his deposition of Mayor

Fouts to information that relates to a possible Monell1 claim. Id. Lastly,
Defendants cite to this Court’s reminder that the purpose of a deposition

is not to create a public news story about the incident. Id. Despite citing

to these orders by the Court, Defendant fails to identify with specificity
how exactly Plaintiff’s counsel violated any of these orders or directions.

Plaintiff’s counsel’s statement to the press, even as characterized by

Defendants, was merely that he would be filing a document. As this

1   Monell v. Department of Social Services, 436 U.S. 658 (1978).
                                            4
document would be publicly-available anyway, Plaintiff’s counsel’s

statement—contained no value judgment of any kind about any aspect of

this case—presents no danger of prejudicing a possible future jury pool.

Furthermore, deposition questions directed toward testing whether city
officials are motivated by racist and sexist attitudes—such as those that

appear to be expressed by the speaker on the audiotapes in question—

are probative of a possible Monell claim, if those officials have any
influence over the policy and procedures or culture of the Police

department. Monell claims do not relate only to official lines of

supervision and hierarchy.2 Monell liability may also be established
where it is shown that policymakers allow a culture of discrimination or

indifference to continue, in disregard for the consequences of such

action.3 If Courts were constrained to apply liability only where a written

2 See Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 690–91 (1978)
(“[L]ocal governments, like every other § 1983 “person,” […] may be sued for
constitutional deprivations visited pursuant to governmental “custom” even though
such a custom has not received formal approval through the body's official
decisionmaking channels.”); and Adickes v. S. H. Kress & Co., 398 U.S. 144, 167–168
(1970) (“Congress included customs and usages [in § 1983] because of the persistent
and widespread discriminatory practices of state officials[.…] Although not
authorized by written law, such practices of state officials could well be so permanent
and well settled as to constitute a ‘custom or usage’ with the force of law.”).
3 See Meyers v. City of Cincinnati, 14 F.3d 1115, 1118 (6th Cir. 1994) (“A municipality

may not escape Monell liability … by simply delegating decisionmaking authority to
a subordinate official and thereafter studiously refusing to review his
unconstitutional action on the merits.”); City of Canton, Ohio v. Harris, 489 U.S. 378,
389, (1989) (“‘[M]unicipal liability under § 1983 attaches where—and only where—a
deliberate choice to follow a course of action is made from among various alternatives’
by city policymakers.”) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 483–484
(1986)); Connick v. Thompson, 563 U.S. 51, 62 (2011) (“Policymakers' ‘continued
adherence to an approach that they know or should know has failed to prevent
                                          5
policy clearly establishes discrimination, then relief to an aggrieved party

would rarely be available. An institution’s culture or unofficial hierarchy

can be as impactful as any written policy or procedure if it encourages or

tolerates discrimination and its harmful effects.
      Defendants fail to identify any sanctionable behavior by opposing

counsel. In place of examples of such behavior, Defendants instead decry

Plaintiff’s counsel’s “actions of placing irrelevant and inadmissible
testimony into the public record premised upon unauthenticated

evidence…to harass and publically disparage a witness.” ECF No. 68,

PageID.5922. In its September 20, 2018 Order Denying Motion for

Protective Order to Quash Subpoena, this Court said:

         The Court is constrained to note that it has not yet made
         any ruling on whether these tape recordings are
         relevant or admissible. For reasons unknown the Court,
         without citation, Defense counsel incorrectly stated in
         its Motion to Quash the subpoena that "In an Order from
         the bench, the Court directed, in part, that no video or
         audio recordings were to be played during the Mayor's
         deposition." Dkt. 57, Page ID 3439. This is inaccurate.
         No such Order, whether from the bench or otherwise,
         has ever been issued. The question whether any
         recordings alleged to be of the Mayor are admissible will
         need to be addressed in a motion in limine prior to trial,
         and the Court will consider the issue at that time.
         Defense counsel is admonished not to misstate rulings
         of the Court.

tortious conduct by employees may establish the conscious disregard for the
consequences of their action—the ‘deliberate indifference’—necessary to trigger
municipal liability.’”) (quoting Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520
U.S. 397, 410 (1997)).
                                          6
ECF No. 65, PageID.3657–58, n.1. It remains the case that the relevance

or admissibility of these recordings—as well as much other evidence—

has yet to be determined. It is also true that these recordings have yet to

be authenticated. One possible method of authenticating the tapes would
be to ask the person whose voice is allegedly on the tapes whether it is,

in fact, his voice. This is what Plaintiff’s counsel attempted to do during

the deposition. Counsel for non-party Mayor Fouts refused to permit her
client to answer the question, leaving the issue of authentication

unresolved.    Consequently,     the       relevance,   authentication,   and

admissibility of the audiotapes will be decided through the Motion in

Limine process. Should a party file a Motion in Limine seeking a ruling

on the admissibility of these tapes, the Court will address the merits of

the arguments presented and resolve the admissibility question.
     As to Defendants’ request for sanctions against Plaintiff’s counsel

for “tell[ing] the news reporter that he was going to be filing a Motion for

Summary Judgment where this reporter could then see the Mayor’s

deposition testimony as it would be attached to the pleading.” ECF No.

68-3, PageID.6012. Defendant does not explain why any part of what

Plaintiff’s counsel said to the news media here would serve to prejudice

a possible jury pool or harass or annoy an individual.

     This Court is a public forum, and that the public’s interest in any

proceeding is presumed. The kind of specific necessity required to support

issuing a “gag order” has not been shown by any party. Where
                                       7
appropriate, the Court has allowed documents containing sensitive

personal information to be sealed, but the general rule in America is that

trials are open to the public.

     Defendants fail to identify any behavior or actions by Plaintiff’s
counsel which are deserving of sanctions. Accordingly, their “Motion for

Sanctions, Costs, and Attorneys’ Fees on Behalf of Defendants” (ECF No.

68) is DENIED.
     Defendants also ask leave to supplement their Motion for

Sanctions. In support, Defendants point to news stories that covered the

events in this case, and accuse Plaintiff’s counsel of “orchestrat[ing] a

media campaign to disparage Warren’s Mayor (who was not named as a

defendant in this matter), and the City itself, by disseminating to the

public, and the media, unrelated, false, misleading, mischaracterizing,
inflammatory and potentially libelous statements, comments, and

opinions.” ECF No. 90, PageID.9896–97.

     Defendants present not one scintilla of evidence to indicate

wrongdoing by Plaintiffs’ counsel, nor why any news coverage of this case

is attributable to Plaintiff’s counsel, as opposed to general public interest.

     Because Defendants’ Motion for Sanctions has been denied, there

is no need to file a supplement to that motion. Moreover, the motion for

leave to supplement suffers the same fatal inadequacies of the original

motion. Accordingly, Defendants’ “Motion for Leave to File a Supplement


                                      8
to Their Motion for Sanctions, Costs, and Attorneys’ Fees” (ECF No. 90)

is DENIED.

III. Motion to Refer the Matter to the Magistrate or Appoint a
     Special Master to Review the Parties’ Factual Presentations
     Defendants request that this Court “either refer the matter to the

Magistrate or appoint a Special Master to review the Statements of Facts

and the Counter-Statement of Facts as presented by the parties in their

respective dispositive motions and related pleadings[.]” ECF No. 87,

PageID.9800. In support of this unusual request, Defendants make the

following assertion:

        The facts in this case are exhaustive, but there really
        are no genuine disputes of material fact. However, for
        the Court to determine whether there are any genuine
        disputes of material fact, it would require a significant
        review of all of the evidence. This is necessary to avoid
        a mistaken belief that there actually is a genuine issue
        of material fact.
ECF No. 87, PageID.9806. Defendants cite generally to the rules and law

surrounding consideration of motions for summary judgment, but do not

at any time address the legal standard for referral to a Magistrate Judge
or appointment of a Special Master.

     This Court has discretion to refer motions to a Magistrate Judge for

a Report and Recommendation under 28 U.S.C. §636(b)(1)(B). This Court

also has discretion to appoint a special master under Federal Rule of Civil

Procedure 53, which provides as follows:


                                    9
        (1) Scope. Unless a statute provides otherwise, a court
        may appoint a master only to:
           (A) perform duties consented to by the parties;
           (B) hold trial proceedings and make or recommend
           findings of fact on issues to be decided without a jury
           if appointment is warranted by:
               (i) some exceptional conditions; or
               (ii) the need to perform an accounting or resolve a
               difficult computation of damages, or
           (C) address pretrial and posttrial matters that cannot
           be effectively and timely addressed by an available
           district judge or magistrate judge of the district.
FED. R. CIV. P. 53. The creation of full-time magistrate judges by 28

U.S.C. §631 eliminated the need for appointment of Special Masters in

most cases. See FED. R. CIV. P. 53 advisory committee’s note to 1983

amendment (citing Gautreaux v. Chicago Housing Authority, 384 F.

Supp. 37 (N.D. Ill. 1974), mandamus denied sub nom., Chicago Housing

Authority v. Austin, 511 F.2d 82 (7th Cir. 1975); Avco Corp. v. American

Tel. & Tel. Co., 68 F.R.D. 532 (S.D. Ohio 1975)). However, “masters may

prove useful when some special expertise is desired[.]” Id.

     Rule 53(1)(A) requires consent of the parties for appointment of a

special master. Plaintiff opposes the appointment of a special master. See

Response, ECF No. 89. In the absence of consent by both parties, the

Court may only appoint a special master “upon a showing of exceptional

circumstances.” Thornton v. Jennings, 819 F.2d 153, 154 (6th Cir. 1987).




                                   10
This matter does not require any “special expertise,” and Defendants

have failed to show any exceptional circumstances that might warrant a

special master.

     Defendants’ motion amounts to little more than a supplemental
brief to their Motion for Summary Judgment, arguing that—as far as

they are concerned—there are no genuine issues of material fact. For

some reason, they seem to believe that a magistrate judge or special
master will agree with them. There is no need to refer this matter to a

Magistrate Judge, however, because the Court is capable of reviewing the

record and determining whether there are any genuine issues of material

fact that must be determined by a jury.

     For these reasons, Defendants’ “Motion for Leave to File a

Supplement to Their Motion for Sanctions, Costs, and Attorneys’ Fees”
(ECF No. 90) is DENIED.

     The remaining matters before the Court are Defendants’ Motion for

Summary Judgment (ECF No. 66), and Plaintiff’s Cross-Motion for

Partial Summary Judgment (ECF No. 69). The Court hereby sets oral

argument on these motions for June 26, 2019 at 1:30pm.

     The parties are ORDERED not to file any additional motions or

other pleadings until further order of the Court.




                                   11
IV.    Conclusion

       For the reasons stated above, Defendant’s Motion for Sanctions,

Costs, and Fees (ECF No. 68) is DENIED. Defendant’s Motion to Refer

the Matter to the Magistrate or Appoint a Special Master to Review the
Parties’ Factual Presentations (ECF No. 87) is DENIED. Defendant’s

Motion for Leave to File a Supplement to Their Motion for Sanctions,

Costs, and Attorneys’ Fees (ECF No. 90) is DENIED.
       Oral argument on Defendants’ Motion for Summary Judgment

(ECF No. 66) and Plaintiff’s Cross-Motion for Partial Summary

Judgment is hereby set for June 26, 2019 at 1:30pm.


      SO ORDERED.



Dated: May 22, 2019       s/Terrence G. Berg
                          TERRENCE G. BERG
                          UNITED STATES DISTRICT JUDGE




                                  12
